Title: To James Madison from Thomas Appleton, 10 August 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


10 August 1801, Leghorn. Sent previous dispatch of 9 July by way of Paris, covering dispatches from Cathcart, who is now in Leghorn. Forwards copy of circular letter received from Tunis; has distributed it to foreign consuls in Leghorn and American consuls in Italy, Trieste, Smyrna, France, Spain, Holland, Hamburg, and London. His receipt of timely information from Barbary States and transmittal of same to American consuls prevented any American vessels being taken by Tripolitan cruisers before the blockade was established. Reports cession of Tuscany on 28 July to king of Etruria. Encloses Florentine gazette containing royal proclamation and General Murat’s address on the same event. Murat’s command now extends from Turin through Kingdom of Naples. Army of Italy will be increased to wartime strength, but Appleton sees this as a defensive, not offensive, measure. Thinks the establishment of a king in Tuscany will not improve government or conditions but merely add the burden of supporting the court. Believes intrigues in Rome will not preserve pope’s temporal power. Notes rumor that Admiral Ganteaume has landed an army at Derna. Encloses a letter for the president.
 

   RC (DNA: RG 59, CD, Leghorn, vol. 1). 5 pp.; docketed by Wagner. Enclosures not found, but see nn. 2 and 3.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:392.


   The enclosed circular was probably that of 23 July from Eaton announcing the blockade of Tripoli (see Cathcart to JM, 10 Aug. 1801, and n.).


   For the texts of the 26 July proclamation of Louis I and the 28 July address of Gen. Joachim Murat, see the Paris Moniteur universel, 24 Thermidor an IX (12 Aug. 1801); for Murat’s address, see also the National Intelligencer, 16 Oct. 1801. The 21 Mar. Treaty of Aranjuez between France and Spain had named Louis—son of Duke Ferdinand of Parma, nephew of the Spanish queen, and husband of the Spanish infanta—as king of Etruria in exchange for the retrocession of Louisiana (de Clercq, Recueil des traités de la France, 1:431–32).


   A full transcription of this document has been added to the digital edition.
